Citation Nr: 0001312	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-18 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a gunshot wound of the 
right chest with retained foreign body, currently rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



REMAND

The appellant had active service from May 1943 to July 1945.  
This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) in St. Petersburg, 
Florida.

In September 1996, VA promulgated amended rating criteria for 
the respiratory system, effective October 7, 1996.  See 61 
Fed. Reg. 46720 (1996) (codified at 38 C.F.R. § 4.97).  The 
amendments rescinded Diagnostic Code 6818.  In a May 1999 
rating decision, the RO explained that although Diagnostic 
Code 6843 had replaced Diagnostic Code 6818, the old 
diagnostic code was applied because it afforded a 40 percent 
rating, where Diagnostic Code 6843 afforded ratings of 30, 
60, and 100 percent.  Rating decisions of May 1997, January 
1998 and May 1999 appear to reveal an application of an 
amalgamation of current and rescinded rating criteria.

The instant case is not one in which the rating criteria 
changed during the pendency of the claim.  The appellant 
filed his claim for increased rating after the effective date 
of the change in the rating criteria.  Consequently, there is 
no issue of selection of the criteria more beneficial to the 
appellant.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Rating criteria effective on the date of the claim and 
unchanged since are for application.

Current rating criteria provide that several different 
objective measurements of pulmonary function are significant 
for rating purposes.  See 38 C.F.R. § 38 C.F.R. § 4.97, 
General Rating Formula for Restrictive Lung Disease 
(diagnostic codes 6840 through 6845) (1999).  Among the 
significant criteria are Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)).  The 
appellant's representative asserts in a November 1999 brief 
that reported DLCO (SB) is within the 60 percent range.

Pulmonary function tests of September 1996, August 1997, and 
January 1999 apparently each show three DLCO readings, 
showing the values for the following units:  "DLCO 
mL/min/mmHg; DL Adj mL/min/mmHg; and DLCO/VA1/min/mmHg."  
Interpretive reports of record do not identify any of these 
as the result of the test as performed by the "Single Breath 
Method" identified in the rating criteria.

In denying an increased rating in May 1997, the RO selected 
as the significant value for rating purposes from the 
September 1996 pulmonary function test "DL Adj mL/min/mmHg 
(56)%."  The RO found DLCO to be above the range for a 60 
percent rating, without any explanation why that finding was 
significant among the measurements reported by three 
different units of measurement.

The three pulmonary function tests of record show findings of 
percent of predicted DLCO in the several reported units that 
range from within the range prescribed for a 60 percent 
rating to well above the range prescribed.  Neither the 
Board, Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), nor 
the RO is qualified to identify which of the several reported 
values, if any, represent the result of measurement of DLCO 
by the "Single Breath Method," as required by regulation, 
where none of them are identified as such in the report.  It 
is imperative that a qualified medical practitioner identify 
which, if any, of the reported units represent the result of 
a test by the method prescribed by regulation.  If none does, 
a test must be performed by the method prescribed by the 
rating schedule.

Additionally, the report of a pulmonary function test of 
March 11, 1998, is not of record.  The interpretive report of 
the test, which is of record, cannot substitute for the test 
report itself, as the rating criteria are expressed in terms 
of objective findings, not in terms of interpretive 
adjustments to the objective findings.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the report of the pulmonary 
function test of March 11, 1998, done at 
the Oakland Park, Florida, VA Outpatient 
Clinic, and associate it with the claims 
folder.

2.  Provide the claims folder to a VA 
pulmonologist or other practitioner 
skilled in reading pulmonary function 
test results.  Request the reviewer to 
review the "diffusion" section of the 
pulmonary function reports of September 
1996, August 1997, March 1998, and 
January 1999, and report whether any of 
the reported percentages of reference 
value are measurements of DLCO by the 
Single Breath Method.  If more than one 
is, the reviewer should report the 
significance of each.

3.  If and only if the report returned in 
response to instruction (2) states that 
none of the measurements of DLCO in the 
pulmonary function tests of record were 
obtained by the Single Breath Method, 
schedule the appellant for a pulmonary 
function test to measure DLCO by the 
Single Breath Method.  Associate any 
information obtained with the claims 
folder.

3.  Thereafter, readjudicate the claim 
according to rating criteria for 
respiratory disorders effective October 
6, 1996, and determine whether it may be 
allowed.  If it may not, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


